13 F.3d 421
304 U.S.App.D.C. 298
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.HOPE VALLEY FM LIMITED PARTNERSHIP, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Scottsdale Talking Machine and Wireless Co., Inc., Intervenor.
No. 92-1355.
United States Court of Appeals, District of Columbia Circuit.
Dec. 1, 1993.

Before:  EDWARDS and SILBERMAN, Circuit Judges, and JANE A. RESTANI,* Judge, United States Court of International Trade.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from an order of the Federal Communications Commission, and was briefed and argued by counsel.  While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 14(c).  On consideration thereof, it is


2
ORDERED and ADJUDGED, by this Court, that the order of the Federal Communications Commission is hereby affirmed.  This appeal is wholly without merit.  The Commission reasonably concluded, for the reasons stated in its order, that Scottsdale Talking Machine and Wireless Company, Inc., is the comparatively superior applicant and that Hope Valley FM Limited Partnership is not entitled to 100% integration credit because its limited partner is not an insulated principal.  The Commission's decision is a resolution of factual disputes and credibility questions to which we accord substantial deference.   See Bechtel v. FCC, 957 F.2d 873, 878 (D.C.Cir.),  cert. denied sub nom.  Galaxy Communications, Inc. v. FCC, 113 S.Ct. 57 (1992).  It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.



*
 Sitting by designation pursuant to Title 28 U.S.C. Sec. 293(a)